Name: 2000/139/EC: Council Decision of 14 February 2000 appointing a German alternate member and member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-02-19

 Avis juridique important|32000D01392000/139/EC: Council Decision of 14 February 2000 appointing a German alternate member and member of the Committee of the Regions Official Journal L 047 , 19/02/2000 P. 0027 - 0027COUNCIL DECISIONof 14 February 2000appointing a German alternate member and member of the Committee of the Regions(2000/139/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as alternate member and a seat as member of the Committee of the Regions have become vacant following the resignations of Mr Jo Leinen, alternate member, and Mr Reinhard Klimmt, member, as notified to the Council on 28 September and 5 October 1999 respectively,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs Helma Kunhn-Theis is hereby appointed an alternate member of the Committee of the Regions to replace Mr Jo Leinen and Mr Peter MÃ ¼ller is appointed a member of the Committee of the Regions to replace Mr Reinhard Klimmt for the remainder of the current term of office, which runs until 25 January 2002.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.